BEAUCHAMP, Judge.
The appeal is from, a conviction for driving a motor vehicle while under the influence of intoxicating liquor, with a fine of fifty dollars.
The appellant waived a jury and pleaded "not guilty” before the court. The court found him guilty and assessed the punishment stated.
There are no bills of exception in the record. All the -proceedings appear regular and the statement of facts contains testimony which supports the conviction. No question is presented for review.
The judgment of the trial court is affirmed.